   

¥ MUSAB Mohamed mognagt
e 2:14-cr-00122-RSM Document 30 Filed 10/31/19 Page 1 cfBtt ofr Ren
. commensal LED

ane MAIL

___ smmmesene RECENED

 

 

 

 

 

OCT 31

 

Atte Msillce Lee | Rae ,

 

‘bY

 

L. das Knee Eecunsuhn A aries a hea

 

Goats YV. Auf, clucastze ncancenalion I COLA Lo ali Wed,

 

Ly. host account ay, Si signiticant a “Lb ia VE. by Thee |

 

stundoadl. ZAave flea. 5 ily L2 wa. Count A Lil LEN.

 

Lr? fh! . Se2ull2, houbhe He “ECO rydede A Serlente Wt e.

 

to tly fy Le Anil La Col.

 

The. Heats Lami? G2 2 Zolt Wee Vey Fenwtdina “

 

Le Lele. ak LO AL Leal Lz panytte CS, y Mehl | QS. Libyans.

 

Mhowas TL wes Loew la The Med.  Lales sl late Lee

 

LVL. WL shuinajon Site Qo TC wns Nor

 

Lil L ‘at Chana... Sacks, education. wd oer 4 fox

 

it Ve gqoontuzes 2 Zz 7 he: 2d Badlicfaale “2. HE. oveellicoulite

 

ob Ga ddaby: WS LOLI. COltSi12, LCC Heel : ashame.

 

This hed Le Lye. desteacte Ve. abeitse ot EXCESSIVE. |

 

Ak obol wal; L Meat TUR CMSE..

 

Zo poke Full vespacris/bllty als Ly aclinns za Sane

 

a argpolilily Swertitted to Ke Canseguen 0C5 «iE only

 

Uish Ua 4S veermaent off Cla (3 wil vate ante dts Lr

 

 

} ; blivaldate LIL, eth utdevte LY Vilneehhe. Sheds at thei,
(Me « 7

 

LY V Catert a fad Let BELLS. when Z. LAS. just

 

Luu Nort old. Toten! yo over Seas, Untill F- AMies 25.

 

Ves ol. LAG? Moved bootk Wes Luadlerot CG LUT

 

wily codleag to Luda LON editcation . Tien, Tulas ditied- |

 

at te LE2fS folk M2 Linh. ecause L Siledl 72. Sian

 

KO with Selec tive Seevice.. Meo. ME tealdl. LUE Dei “tas,

 

any. albrenalilre.

 

 

Lt, v task 2B WAS Cakttza, Aizs a eon eA Aes

 

holler, 2 owe ih ool. LC SeLuted LLookieas tate.

 

 

_ cont LZ Couhf WS a LUM SLE, , OLO ©, CU? L- Lad. oo :
a Mayaqgeth ad. | | |

 

 

 

 

 
Case 2:14- Cr -00122-RSM Document 30 Filed 10/31/19 Page 2of8

 

[Re lonoyone las @ bite, Allens. . MM bad dex an dol
Cation L bece Med. Coté CMG »« Zi nlie fell LA 4 Alok hie

 

wi (elchicali, (0 LO Z Mak. docked Hig CLAVE Yael cht! 2.

 

 

 

2tMfl_: Mabel Nita assislaal a Evel Kefiboilia .

Vou. CMa, Dutt The. dev. AAO =Veel ACHE _

 

 

(Mey Ce zllee Leach te cae tal Bs valid JHOSLAI? « Tene, Lo aon

 

Swe. oe and. ereMe. 7 be. Legon, 2 LY. Yo2 ot G of. .

 

feae. Lok . Lo couldn x Cargplede the A, iglion Ltailhonace. i

 

Techno looy eenarard. £ hot! Kiron! ally, Ich Mech StU g

 

Avintion “Ceets bates WHE. Laken aS atl ot. Zz CWE.

 

it this, Cast. Tht LhSe m2 Teese ot. LY axtatlliae Bug oh

 

LE ate Ticks La Lake LY wb “AS000. dh? Le Aawa ‘Me We

 

 

Lound Ue ahout TSE. HO of CL We. 5 Z was Lid, colt. hee fo.

 

Tt lecesston Z Wag tld hut 2 TLKL oe aa

 

  

Mo hoice byl Lo 30 Lack £2 Ae Lorl decid LZ Ttied to

 

  
 

Needs With te Ave, Loces Lit cles atkested. he

 

  

WW? QSL): Litoteehe out The Ue LUE, LYE ALI ah to cou)

 

 

out. of Ci stood. ZL OS awcsted haspt LUE, Yt. LSS. Than.

 

a Veal, Theeo ot ahich had de Ves acound Le Aaboes. bul

 

wor,

onky ONE pusdericano py, Zanes hunt > 2 udty Ou

 

| By Then LY ance Lad Spne. Soe beyond. LY Ci tens of. LZ, Zi £

 

 

Hse ate. Bole csed. Le tablish 2 liliss, Z Xk a
and lonly Lelia, |

 

Mail Vous 2 20144 War a te “) lel De oy Te

 

| Te (LS. Chad welured Amt a 4O Av wsitto | tlaya -

 

 

felt aUbop. Le Eats Made t LL@ ey

 
     

Y; ay
to 1 que L (les

 

Gin gt Nitin Zz shia le Ald LE Lit , aoe: tn

 

SAL at aa Naud Lkuou! Ho Lt LZ Vie CL Wie

 

as Lucak’ coun. T had deul_panic allack since tun

 

|Z fonk gael Ma peacedud putes bout tal Lataedl—

 

nto a Prt be Whe Zone. LY. heal Ls aes CV Wed - |

 

or vee

 

when runs Lave Vee Govt aggilt. tri Thad a4
acely attack to te TL dont dink we Ectobe

 

 

 

 

 

Le (tote Thou! ea e

 

 
_ Case 2:14-cr-00122-RSM Document 30 Filed 10/31/19 Page 3 of 8

 

New| eas CVE Qo! (7 Gps Cad and tay Lt Sah.

 

 

WZ he: Line RLY [PB fod, [lace Hint hétel LWW,
Thales Cold. UL andl toldy Me yprigtl. Seats Made tex

 

Una vrptoctebhle . Lihod wn wlewrel. “ud. Lstil Mata xs ce” te

 

[eh out. at, LY. Cece of, lah nice... The. Cs one Lint Yad Ldothk~

 

ae, prqoely,. Wes 298 Ung reli 0s ond Stebrtont on.

 

 

| ae. Sarre Lines Fide Dns hacked. Zledt he Catal :
Uk to a Stall Cote Mel Lo Lb Llasige TCI Line Wt

 

Loont ot. trie te Cae the Cus lorie Sicbgecl ot des

 

Cussler L110.% Meu Mak 0a oul WHS , _L. Lat LMC. aud cet

 

ad dank Hal oul Le LE do CA SL10Ke., zx shill,

 

ne black test Zp. gZ da tote. Gnd o9t 2 SCT Lolltle

 

ob ublisky LZ nett thion st ie Hdl aft rae. Z La

 

7We Mice. heanch Coat. Peels Ch walled (ace dhltoadl. l ft =

 

 

ans The. end ot the Wold. LZ Spok MO hat HEE ‘blac a
BUY and, falased pod With tts. vaho WUE he. r- ~ Bie

 

 

 

dake When. L dnt aut to Stokke ALQYT« Sela A teat the =

LQ ad. a bus sioo HCL B Lute Lun. Lo keacate + eat:

 

on nyo Tad gcd fie. LT SMokid deed. anh Hes ida bout j

 

the phiends Zh! @s_to Low, andl wb Lan. ed De F

 

| bed_a prwpnli_ Mane to Colla tal Murua Lud, (he Mea

 

WL. Z.. Trash about Helene, Lut. Me. Cab Was: £24 (O: KE ae :

 

wd L L Aad. ZO 5 Lees Lienee. iv. 2b VE Hackues That.

 

Wes g B5 STAUtO AClOSS Fold oad. Tra stu Lhe

 

2 Zottie. TEN lect a Red Sas Can thet. ECal eclecd ‘

 

Zon hos Cag, Walléeol Weed Latdoed te hilyeassed.

 

fla 40é2 Wb Leal Cuatorails Lo ake Z 7 Ldee LEH LL _

 

(ns. Z bn F how abbad £ alee, Girkebe.L sly bye

 

Msteo can Dent Mot Hos stand WEE ORS Lust. Zz wish.

 

 

Zt Le. Leeected ~2as | i ws “busy ad Pc heonll toinke Vid toted, |
Lt. dd Slo0 a. he 2A tation al (Senaliny Aue. aed I |

 

i,

 

Taree, COAL tLa a Le, a FUE. Dp Yl Be LAY OIL

7 — CH C shogpotne booa, , jolaced 1 ted Bar Catt z it it ated

 

poled it “in He. Lalla at ax al ot Lue We 3 Lila (lis =

 

|| sae.

 

 

 

 
ne Oe

_Case 2:14-cr- -00122- RSM Document 30 Filed 10/31/19 Page 4of8 -

TL went 20 pee Lee Ltt bl ete a extort : ghee.

 

ll zwWo Mat f2ktoL., ZL ans fort cubed Ay He LIME alec lett,

 

 

 

 

bua SOHN Vy even Dorr. ot L ho LZ free Lil ‘in buts:

Liuasnd hike GU Ue WW ile Exeradint Lah. | ~he. fei fw
Ad peo buf? Ube aloo Like atest. RV F FT whs agien
a Cad wh era heaton Ue Hien Z wnt fo

 

 

Mt. Theat was We OL piel Lad ben v2! bed thik The Ps

 

wl U, 6. exceal Lr HeLa Sf2tedkibt, ze ck tt, Zale oteuyn.

 

Zalbo WAS necested al WC MARL ” Dota GDS Ql ( on.

 

4 LAALLT URNA: L Was ecleaced athe che a! hoe t “LL Nts

 

peghzed Ue Cutout MLE fort the. Co ALUMI, YO Mee Mah Me

 

 

C. GIRA hookal Jobalon. healt ly. YU L.4 | Met i The. Lees (ee

 

de So, e/eey Lite L want to Coss the keotale we a Canada

 

Z plas Lecaled Lhe a Cearenal Thak Cinlsed &x ates Ally gay.

 

Laity 2 Mn Cavada, (30k a the 4 Aad Het Lae DL,

 

Meiohlooues Meet Chi, Me. Loiole si ae enable, SCL ; i

 

ouard Nehced Mf a ZL e fey LY Ae a

 

LL Ltt. plo the. bb. ZL Wich gle. Mell Ligue,

 

. te Gud pnt jite, The. Lula, . caclite phe ot THe. us

 

 

Wn TAL Cat Next Yo the LIDSQUC. camilla A. -2g¢ g ss Oo
Mex boues he Was @ Me Cie _S Sy hho hail Libera ee

 

Ay 1 le 2 a a Jee a. A encon Sead a, Cocwpany. 2 > an

 

|| sau! Lire athe leh and fel Gala) Ltr gag ie we EO

 

wt fol. DUL. De

 

 

assault 6 SME SOME lth Cll.» ZL whe aut Mel see of

 

SS

 

Chides sy ernie was Suyaertiled | brs Q tal an ond He aulf

 

Shouls on LY keCDeK s Bock i lt Tht Clube l 92 2.50da

 

 

 

he lisky A oncket MMe “Wa ¢ L908 Lo. he Lock - 4
thee. ANS Att CYMER toa ba. bur Alt Le jE Mitel.

 

hod Q View! al. (Standuay At. I cebu Lalli, to. iS

 

 

Nlanasian Kid who alae, aes Mathjiuara Theoiol a

ee

 

~adoe RT / 4 J fa Lg LA La : fe Bit Lhe Lt Sa

 

 

Se a abil go

 

 

 

 
Case 2:14-cr-00122-RSM Document 30. Filed 10/31/19 Page 5 of 8

 

 

 

 

Peel, the clo Zdhidail ta bas vv be fae QR

 

 

Metoush: | Lk nT (ate: Hj LE ad ut
2 tack aul the_Gat anu tu ‘poe Aathee |

 

 

ules hue ‘cht Z but L Caused , ditch “Wns ;

 

eu weee slake ZL SY he G Cai and

 

 

oe Jacket on a bench by Le Leble- Tez 2 able. LULTOUY &§ ats
Bk). Lhite AAS QA Shout With aac QULEN® , aa Ce, ot a Q

 

Count Lot Yan the Lugs Urban We ilace ihe. saci |

 

   

ta gt wyply. I dnd to the. eSeconcd Loot. Mths Laat

 

 

| Arex. ested. Lea Lattlhle Yat et. Te. fe 7
Att Wh a al accoryoanpine, Q ( 1d , (

 

Lis, Pat, Laakid fot a_a alned & of ulate ol 2

 

bacle downsteits Usine, 2 oo dilteod ska talon Lite the oe

 

atase al Lhe leieved av Jaclgt aad CAL Caw They

 

* splasad On Mf The slit, LZ ALE Fe he

 

Zita. ; On The.

 

 

wa wath oy Lede andl te. Mae, wee. litle Dou
LL the club ad. Lllid Thetows the ali whee

 

aten tio Meal 5. ago Te L. On

 

Corwanite Colley ad Walled taal

 

 

dante of tand Za To Mente. L bh TU. es ae - =
fouchudl OW Q fila Loy BL MIE /

 

 

 

Le_all kisnal ot deel Aut o7 on Lhd. Wall ot Le dl aul “
Station. L foassed phe UL tobe ey Mehra Le so 2

 

joast Thuy VUE.» Lf Li th a dark cle ie Way P Saw t L

 

nlathne 6U4. a = Z lo

 

hin F oho Fale rad slept ex ah:

 

Side of te student Lshcae Cen he al The. Uh

 

 

 

 

 

 

 

aR urd

 

 

LUT, / Assault Chasey Ben Jude Th. SQM. ‘5 49 oh a : 3

 

 

 

 
Case 2:14-cr-00122-RSM Document 30 Filed 10/31/19 Page6ofs

, oS , / a '

 

ete 10 the Si

 

anal L of Cyeeus. to 49 FOL Althense L Ube t

 

(Uad fale

 

 

spol Pak Chaeeg.

 

Ldd alain MW eal Za tial. aul cay. / anit to.

 

 

Mad. sedetial. Mur ot Ae:

 

Owe Liou Tie as

 

 

 

 

| an angey Tost ulule I Mn Kiriae County \ae\

Tuas Lis and a

 

ax conten } foul: $2 Use gave ade |

 

Bi fT

 

LISkvirg LZ d. dat Kuow athat tp a with Wy We | “, , r Le .

 

eat. fit. L WAS Lifafot BE ak PELL IA CL Lt a

 

 

Ledluol Custody, even L. Lkneul 2 pacthe (ote ting
Ly JOE A. Co BASE ee

 

 

Accoed: he rel , As MEL:

 

 

 

 

ah Gal eu the 4g Hage
‘chs ceyploytos. LHded. tues / Av
ECR ob ud alec te A's ”
<j 5
A ZL. Za ! A
Shot LTELE thaw Prt

 

LA SWUCAHCE Lk

 

Lost UY by atu duck Selle davenge LS Wt a

 

tu Votes, ‘aad olka hos, Tau ks tote Sop U. a

 

 

Catal 12 Suseshaale ubhy Tan -Seailtie, a a eee

 

| | LA tence.

 

 

 

 

 

 

 

 
Case 2:14-cr-00122-RSM Document 30. Filed 10/31/19 Page 7 of 8

 

 

 

_ fae 24 COMM Cole by Thur eh
Meectty AMQCE. Colok. 7 leatnedl Lhin _

 

ct. tov. fal To Lt Lah ect ({1€.. 7 “ook J La

 

te 4 ploductive lite E- aeceol my LES me MeL:

 

P2BY auch LEaM foast Lustokes anil, hela. build the.

 

tute bees Ly and al! The Cov wt: Mad,

 

aue Wold. The foe F ask ane Juste Na gelicl

 

 

| Lwmt, LATE at My 4 ents bacle, Ltd (vy Leet |
7o Volk gal ry teats to Havel. rue let ter a

 

 

 

 

Lestttion heaving ad I s2keay hoe LUCY 2 aw Z Cael
kchease . we |

 

 

 

 

 

Wa et “alias te Jp de 109 Lrg 4p
Telli. ale il

 

 

 

 

 

 

 

 

7IGAB MM

 

Reaxt HUSA OR

 

Feat Cla L Coatectia A

 

 

 

Flvence =

 

 

Stix

 

 

ct £ euch 20g

 

 

 

 

 

 

 

 

 
Oo
=
nn
od
©
S
4
Oo
2
i
Oo
o
~
Cc
oO
E
SS
oO
oO
Qa
=
Y)
a

-cr-00122-

ASe 2:14

 

. Federal Correctional Institution

P.O. Box 8000

(nit! ed S G te {NS 7 sot Cove |
Florence, CO. 81226 4A Hk (S Wwe i Can oo S 0k ts nz.

foe Stewradl st
rere |_MAIL Seattle, WA A211
OCT 30 2019

SEATTLE

CLERK US. DISTRICT counT
WESTERN DISTRICT OF washiner

Headbeba ad TM abopfyead flog gph t betel fg fipeafegote gti shy
